FILED
                             NOT FOR PUBLICATION                            MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JORGE EZEQUIEL VALDEZ-                            No. 09-72240
BONILLA,
                                                  Agency No. A099-469-546
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jorge Ezequiel Valdez-Bonilla, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      We reject Valdez-Bonilla’s claim that he is eligible for asylum and

withholding of removal based on his membership in a particular social group,

namely, victims of gang recruitment. See Santos-Lemus v. Mukasey, 542 F.3d 738,

744-46 (9th Cir. 2008) (rejecting as a particular social group “young men in El

Salvador resisting gang violence”); Ramos-Lopez v. Holder, 563 F.3d 855, 860-62

(9th Cir. 2009) (rejecting as a particular social group “young Honduran men who

have been recruited by [a gang], but who refuse to join”). Valdez-Bonilla’s social

visibility argument is foreclosed by our decision in Santos-Lemus, 542 F.3d at 744-

46.

      Substantial evidence supports the agency’s denial of Valdez-Bonilla’s CAT

claim because he failed to show it is more likely than not that he will be tortured if

he returns to El Salvador. See id. at 747-48.




                                        2
      Finally, we reject Valdez-Bonilla’s claim under the William Wilberforce

Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”), Pub. L.

110-457, because he is not eligible for relief. See 6 U.S.C. § 279(g)(2)(C)(i).

      PETITION FOR REVIEW DENIED.




                                       3